 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         NORTHERN DISTRICT OF CALIFORNIA
 8
 9     Scott Johnson,                             Case: No. 5:19-CV-02723-SVK
10
                 Plaintiff,
11                                                [proposed] ORDER GRANTING
          v.                                      JOINT STIPULATION TO
12                                                EXTEND MEDIATION
       Celia Bracamontes;                         DEADLINE
13     Priscilla’s Sala De Belleza Inc, a
       California Corporation; and Does 1-
14     10,
15
16
17
                        Defendants.
18
19   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
20
            1. The deadline to complete mediation shall be extended to and
21
               include February 13, 2020.
22          2. All other dates that are triggered by the mediation date will be
23             adjusted accordingly.
24
     IT IS SO ORDERED.
25
26   Dated: January 27, 2020            ___________________________________
27
                                        HO SUSAN VAN KEULEN
                                        HON.
28                                      UNITED STATES MAGISTRATE JUDGE



                                              1

     ORDER Granting Joint Stipulation                       Case No. 5:19-CV-02723-SVK
